THOMPSON, Judge.
In this appeal conducted pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the record reveals a discrepancy between the orally pronounced sentence of thirteen years for count one and the written sentence of thirteen years followed by two years probation. Accordingly, we remand for the trial court to resolve this discrepancy. In all other respects, the conviction and sentences are affirmed.
AFFIRMED and REMANDED.
HARRIS and GRIFFIN, JJ., concur.